17‐757‐cr  
United States v. Townsend 




                                        In the
             United States Court of Appeals
                             for the Second Circuit
                                                  
 
 
                                 AUGUST TERM 2017 
                                          
                                   No. 17‐757‐cr 
                                          
                             UNITED STATES OF AMERICA, 
                                      Appellee, 
 
                                          v. 
 
                            TYREK TOWNSEND, 
                            Defendant‐Appellant. 
                                              
                                       
              On Appeal from the United States District Court 
                   for the Eastern District of New York 
                                              
 
                              ARGUED: MARCH 7, 2018 
                              DECIDED: JULY 23, 2018 
                                                
 
Before: CABRANES and CARNEY, Circuit Judges, and VILARDO, District 
Judge.* 

                                                      

       For purposes of United States Sentencing Guidelines (“U.S.S.G.” 
or “Guidelines”) § 4B1.2(b), “[t]he term ‘controlled substance offense’ 
means  an  offense  under  federal  or  state  law  .  .  .  that  prohibits  .  .  . 
distribution . . . of a controlled substance.”  (emphasis added). 

      This  case  presents  the  question  of  how  to  define  “controlled 
substance”  in  §  4B1.2(b):    Does  that  term  include  only  substances 
controlled  by  federal  law  under  the  Controlled  Substances  Act 
(“CSA”)?  Or does it also include substances regulated by state law but 
not by federal law?   

       Because we find that “controlled substance” refers exclusively 
to substances controlled by the CSA, we VACATE the judgment of the 
United States District Court for the Eastern District of New York (Dora 
L. Irizarry, Chief Judge) and REMAND for resentencing. 

                                                      

                                DAVID K. KESSLER, Assistant United States 
                                Attorney (Jo Ann M. Navickas, Assistant 
                                United States Attorney, on the brief), for 
                                Richard P. Donoghue, United States 
                                Attorney, Eastern District of New York, 
                                Brooklyn, NY, for Appellee. 




         Judge  Lawrence  J.  Vilardo,  of  the  United  States  District  Court  for  the 
        *

Western District of New York, sitting by designation. 




                                            2 
                              DANIEL HABIB, Federal Defenders of New 
                              York, Inc., Appeals Bureau, New York, NY, 
                              for Defendant‐Appellant.   

                                                   

LAWRENCE J. VILARDO, District Judge: 

       For purposes of United States Sentencing Guidelines (“U.S.S.G.” 
or “Guidelines”) § 4B1.2(b), “[t]he term ‘controlled substance offense’ 
means  an  offense  under  federal  or  state  law  .  .  .  that  prohibits  .  .  . 
distribution . . . of a controlled substance.”  (emphasis added). 

      This  case  presents  the  question  of  how  to  define  “controlled 
substance”  in  §  4B1.2(b):    Does  that  term  include  only  substances 
controlled  by  federal  law  under  the  Controlled  Substances  Act 
(“CSA”)?  Or does it also include substances regulated by state law but 
not by federal law?   

       Because we find that “controlled substance” refers exclusively 
to substances controlled by the CSA, we VACATE the judgment of the 
United States District Court for the Eastern District of New York (Dora 
L. Irizarry, Chief Judge) and REMAND for resentencing. 

                              I. BACKGROUND 

       On  November  21,  2015,  New  York  Police  Department  officers 
saw  the  Defendant‐Appellant,  Tyrek  Townsend  (“Townsend”), 
engage in what they believed to be suspicious, drug‐related activity.  
The  officers  arrested  Townsend  and,  in  the  search  incident  to  his 
arrest,  recovered  a  loaded  9‐millimeter  semiautomatic  weapon.    A 
later  search  at  the  police  precinct  yielded  six  partial  tablets  of 
alprazolam, also known as Xanax, a federally controlled substance. 




                                         3 
        Townsend was indicted by a federal grand jury on three counts:  
(1) possessing alprazolam with the intent to distribute it, in violation 
of  21  U.S.C.  §§ 841(a)(1)  and  841(b)(2);  (2)  possessing  a  firearm  in 
furtherance  of  a  drug  trafficking  offense,  in  violation  of  18  U.S.C. 
§ 924(c)(1)(A);  and  (3)  being  a  felon  in  possession  of  a  firearm,  in 
violation of 18 U.S.C. § 922(g)(1).  On September 12, 2016, Townsend 
pleaded guilty to counts one and three.   

      The crime of being a felon in possession of a firearm, under 18 
U.S.C.  § 922(g)(1),  has  a  Guidelines  base  offense  level  of  20  if  the 
defendant  committed  the  offense  after  sustaining  one  felony 
conviction  for  either  a  crime  of  violence  or  a  controlled  substance 
offense.  U.S.S.G.  § 2K2.1(a)(4)(A)  (2016).    The  base  offense  level 
increases from 20 to 24 if the defendant has two such prior convictions.  
U.S.S.G. § 2K2.1(a)(2). 

      The  presentence  investigation  report  (“PSR”)  prepared  before 
sentencing  determined  that  U.S.S.G.  § 2K2.1(a)(2)  applied  to 
Townsend and that the appropriate base offense level was 24.  It based 
that conclusion on two of Townsend’s prior convictions:  one under 
New  York  Penal  Law  (“NYPL”)  section 220.31  for  fifth‐degree 
criminal sale of a controlled substance and another under New Jersey 
law for third‐degree aggravated assault with a deadly weapon.1   

      Townsend objected to the higher base offense level.  He argued 
that his prior controlled substance offense under New York law was 

       1   Townsend initially objected to using both prior convictions in determining 
his base offense level.  At the time of sentencing, however, Townsend withdrew his 
objection to the New Jersey aggravated assault conviction but maintained that his 
New  York  controlled  substance  conviction  could  not  support  the  higher  offense 
level.  So Townsend argued that his base offense level was 20 because the New York 
controlled substance conviction did not qualify as a “controlled substance offense” 
under Guidelines § 2K2.1(a)(2).  




                                          4 
substantively broader than its federal counterpart and therefore could 
not be used to increase the offense level and his subsequent calculated 
Guidelines  range.    More  specifically,  he  noted  that  NYPL 
section 220.31  prohibits  the  sale  of  Human  Chorionic  Gonadotropin 
(“HCG”),  a  substance  controlled  under  New  York  law  but  not 
controlled under the CSA.  Because the New York statute criminalized 
the distribution of a substance that was not proscribed by federal law, 
Townsend argued, a conviction under that statute would not increase 
his federal Guidelines range.  The government and the district court 
disagreed, however.  

        According to the district court, which adopted the reasoning of 
the  PSR,  because  the  Guidelines  define  a  qualifying  predicate 
controlled  substance  offense  as  one  “under  federal  or  state  law,”  all 
state  drug  convictions  necessarily  qualify.    Appellant’s  App.  238‐39.  
And  for  that  reason,  in  part,  the  court  found  that  Townsend’s  prior 
New York drug conviction subjected him to a heightened base offense 
level under § 2K2.1(a)(2).   

                             II. DISCUSSION 

       We  review  the  sentence  imposed  by  a  district  court  for 
reasonableness.  United States v. Cavera, 550 F.3d 180, 187‐88 (2d Cir. 
2008)  (en  banc).    But  we  review  de  novo  a  district  court’s  specific 
determination that a “prior offense was a controlled substance offense, 
as defined by U.S.S.G. § 4B1.2.”  United States v. Savage, 542 F.3d 959, 
964 (2d Cir. 2008) (internal quotation marks omitted).   

      Calculating  a  defendant’s  sentencing  range  under  the 
Guidelines  includes  far  more  than  simply  considering  the  crime  of 
conviction.  Indeed, for some crimes, the base offense level under the 
Guidelines—i.e.,  the  starting  point—increases  because  of  certain 
convictions  the  defendant  previously  sustained.    See,  e.g.,  U.S.S.G. 
§ 2K2.1(a)(2).  But such enhancements are limited by considerations of 




                                       5 
fairness and due process.  See Rosales‐Mireles v. United States, 138 S. Ct. 
1897, 1907‐08 (2018).  

       For starters, the Guidelines language must make clear—to the 
court,  to  the  defendant,  and  to  the  government—the  basis  for  a 
sentencing  enhancement.    Thus,  to  determine  whether  a  prior 
conviction  increases  the  defendant’s  base  offense  level,  courts  begin 
with the language of the Guidelines.  See, e.g., Savage, 542 F.3d at 963‐
64  (beginning  sentencing  enhancement  analysis  with  Guidelines 
language).  If the Guidelines are clear, there is little more to do; if they 
are  ambiguous,  however,  the  courts  have  crafted  an  interpretive 
scheme  that  honors  our  federal  sentencing  system  while  preserving 
the fairness owed to the defendant.  

           A. Interpreting Guidelines §§ 2K2.1 and 4B1.2(b)  

      Section  2K2.1  of  the  Guidelines  adopts  the  definition  of  a 
“controlled  substance  offense”  in  § 4B1.2(b).    U.S.S.G.  § 2K2.1, 
Application  Note  1.    Section  4B1.2(b),  in  turn,  defines  a  controlled 
substance offense as 

              An  offense  under  federal  or  state  law, 
              punishable  by  imprisonment  for  a  term 
              exceeding  one  year,  that  prohibits  the 
              manufacture,  import,  export,  distribution, 
              or dispensing of a controlled substance (or a 
              counterfeit substance) or the possession of a 
              controlled  substance  (or  counterfeit 
              substance)  with  intent  to  manufacture, 
              import, export, distribute, or dispense. 

U.S.S.G. § 4B1.2(b) (emphasis added).  




                                      6 
        The  district  court  here  found  this  language  to  be  clear  and 
unambiguous.    Because  state  controlled  substance  offenses  can  be 
valid  predicate  offenses,  the  court  reasoned,  all  state  controlled 
substance offenses are incorporated into the sentencing enhancement 
provision.  In the words of the court, “[t]he operative term is ‘or state 
law.’    So  that  particular  guideline  actually  provides  that  a  specific 
violation of state law . . . would make it a controlled substance offense 
under the guideline.” Appellant’s App. 238‐39.   

       The  district  court  here  was  not  the  only  one  in  our  Circuit  to 
reach that conclusion.  In United States v. Laboy, 16‐CR‐669 (AJN) 2017 
WL 6547903 (S.D.N.Y. Dec. 12, 2017), the district court found that “the 
phrase  ‘controlled  substances’  has  no  inherent  meaning  beyond  a 
governing  entity’s  decision  to  control  certain  substances  and  not 
others.”    Id.  at  *3.    Because  “state  offenses  would  carry  with  them  a 
reference  to  their  own  state  drug  schedules,”  and  because  state 
convictions clearly qualify, the court concluded that a conviction for 
an  offense  involving  a  substance  controlled  only  under  state  law 
would qualify as well.  Id.  But see United States v. Barrow, 230 F. Supp. 
3d 116, 123‐24 (E.D.N.Y. 2017). 

      On  appeal,  the  government  echoes  the  district  court’s 
conclusion  that  the  plain  language  of  the  Guidelines  triggers 
application  of  the  § 2K2.1(a)  Guidelines  enhancement  based  on  any 
predicate state controlled substance offense.2  “Had the [Sentencing] 

          In  the  proceedings  below,  the  government’s  primary  argument  for 
        2

qualifying the conviction as a predicate offense rested on the divisibility of NYPL 
section 220.31.    Because  that  statute  is  “divisible,”  the  government  argued,  and 
based  on  the  government’s  assertion  that  Townsend’s  prior  conviction  was  for 
possessing  heroin  and  not  HCG,  his  prior  conviction  qualified.    This  Court’s 
subsequent decision in Harbin v. Sessions, 860 F.3d 58, 61 (2d Cir. 2017), however, 
found  NYPL  section  220.31  to  be  indivisible.    See  infra  section  II.B.1.    So  the 
government has changed direction on appeal. 




                                             7 
Commission  intended  to  restrict  a  ‘controlled  substance  offense’  to 
only  crimes  involving  a  substance  controlled  under  federal  law,  it 
would  have  done  so.”    Br.  Appellee  15‐16.    The  government  cites 
examples in the Guidelines where the definition of a term is expressly 
limited to federal law.  Id. at  16‐18; see  also Laboy, 2017 WL 6547903, 
at *3.    In  other  words,  in  the  government’s  view,  the  absence  of  the 
word  “federal”  next  to  “controlled  substance”  means  that  the 
Sentencing  Commission  intended  for  sentencing  courts  to  consider 
convictions for sale of a substance controlled only under state law.3 

      But  the  government  has  it  backwards:    Because  of  the 
presumption  that  federal—not  state—standards  apply  to  the 
Guidelines,  discussed  in  more  detail  below,  if  the  Sentencing 
Commission  wanted  “controlled  substance”  to  include  substances 
controlled under only state law to qualify, then it should have said so.   

       And the Guidelines language is not as clear as the government 
and  the  court  below  made  it  out  to  be.    Although  a  “controlled 
substance offense” includes an offense “under federal or state law,” that 
does not also mean that the substance at issue may be controlled under 
federal or state law.  To include substances controlled under only state 
law, the definition should read “. . . a controlled substance under federal 
or state law.”  But it does not. 

     It  may  be  tempting  to  transitively  apply  the  “or  state  law” 
modifier  from  the  term  “controlled  substance  offense”  to  the  term 

          In  fact,  even  though  the  government  now  asserts  that  Townsend’s 
        3

interpretation  of  controlled  substance  defies  “the  plain  text  of  [§  4B1.2(b)]”  Br. 
Appellee 14, the government conceded in the proceedings below the very point it 
now contests.  See Appellant’s App. 187 (“[I]f the defendant was convicted of selling 
‘human  chorionic  gonadotropin,’  a  substance  that  was  a  ‘controlled  substance’ 
under New York law but not federal law then the Drug Conviction would not count 
as a predicate felony.”) (citation omitted). 




                                             8 
“controlled  substance.”    But  to  do  so  would  undermine  the 
presumption  that  federal  standards  define  federal  sentencing 
provisions.  Because the Guidelines presume the application of federal 
standards unless they explicitly provide otherwise, the ambiguity in 
defining  “controlled  substance”  must  be  resolved  according  to 
federal—not state—standards.   

                        1. The Jerome presumption  

       As a general rule, commonly called the Jerome presumption, the 
application  of  a  federal  law  does  not  depend  on  state  law  unless 
Congress plainly indicates otherwise.  See Jerome v. United States, 318 
U.S. 101, 104 (1943).  Although not a federal statute, the Guidelines are 
given the force of law, United States v. Kirvan, 86 F.3d 309, 311 (2d Cir. 
1996),  and  arguably  have  an  even  greater  need  for  uniform 
application, United States v. Savin, 349 F.3d 27, 34 (2d Cir. 2003).  The 
Jerome presumption thus applies equally to the Guidelines.  Savin, 349 
F.3d at 34.  

       Sentencing a defendant who has prior state convictions involves 
a  complicated  “meshing  process  .  .  .  as  we  observe  two  sovereigns 
competing for their legitimate spheres.”  Dickinson v. First Nat’l Bank, 
400  F.2d  548,  549  (5th  Cir.  1968)  (Goldberg,  J.).    But  if  there  is  any 
doubt,  it  is  the  interest  of  the  state  sovereign  that  must  give  way 
because,  after  all,  the  Guidelines  punish  violations  of  federal  law.  
Stated another way, “the Guidelines should be applied uniformly to 
those  convicted  of  federal  crimes  irrespective  of  how  the  victim 
happens to be characterized by its home jurisdiction.”  See Savin, 349 
F.3d at 35 (applying the Jerome presumption to the Guidelines).  

       What is more, since Jerome was decided the Supreme Court has 
rejected  attempts  to  impose  enhanced  federal  punishments  on 
criminal defendants in light of a state conviction, when those attempts 
do not also ensure that the conduct that gave rise to the state conviction 




                                         9 
justified  imposition  of  an  enhancement  under  a  uniform  federal 
standard.  See Taylor v. United States, 495 U.S. 575, 579, 590‐91 (1990) 
(rejecting  argument  that  “burglary”  in  Armed  Career  Criminal  Act 
means  “burglary”  however  a  state  chooses  to  define  it);  Esquivel‐
Quintana  v.  Sessions,  137  S.  Ct.  1562,  1570  (2017)  (rejecting  argument 
that  “sexual  abuse  of  a  minor”  encompasses  all  state  statutory  rape 
convictions  regardless  of  the  state’s  age  of  consent,  because  that 
definition “turns the categorical approach on its head by defining the 
generic federal offense of sexual abuse of a minor as whatever is illegal 
under  the  particular  law  of  the  State  where  the  defendant  was 
convicted”).  These decisions reinforce the idea that imposing a federal 
sentencing  enhancement  under  the  Guidelines  requires  something 
more than a conviction based on a state’s determination that a given 
substance should be controlled.  

       In  light  of  the  above,  we  are  confident  that  federal  law  is  the 
interpretive anchor to resolve the ambiguity at issue here.  Any other 
outcome  would  allow  the  Guidelines  enhancement  to  turn  on 
whatever  substance  “is  illegal  under  the  particular  law  of  the  State 
where  the  defendant  was  convicted,”  a  clear  departure  from  Jerome 
and  its  progeny.    See  Esquivel‐Quintana,  132  S.  Ct.  at  1570.    Thus,  a 
“controlled substance” under § 4B1.2(b) must refer exclusively to those 
drugs listed under federal law—that is, the CSA.4  


        4   We  note  that  our  conclusion  that  §  2K2.1(a)  is  meant  to  apply  only  to 
substances  controlled  under  federal  law  is  determined  by  our  adherence  to  the 
Jerome presumption in interpreting the provision’s ambiguity.  Our analysis under 
the Jerome presumption differs from the approach taken by the Court in Taylor v. 
United  States  and  Esquivel‐Quintana  v.  Sessions.    In  both  those  cases,  the  Court 
defined the “generic” meaning of an offense as contained in a federal enhancement 
statute  to  determine  whether  the  defendant’s  state  law  offense  qualified  for  the 
federal  enhancement  at  issue.    Because  the  Jerome  presumption  requires  that  we 
consider only controlled substances as defined by federal law, regardless of what 




                                             10 
                           2. The interpretation of “controlled substance” 
                                                  by other circuits 

       In holding that a “controlled substance” refers exclusively to a 
substance controlled by the CSA, we are in good company.  The Fifth, 
Eighth, and Ninth Circuits have found “controlled substance” in the 
Guidelines to have the same meaning we now find.5  United States v. 
Gomez‐Alvarez, 781 F.3d 787, 793‐94 (5th Cir. 2015); United States v. Leal‐
Vega,  680  F.3d  1160,  1166‐67  (9th  Cir.  2012);  United  States  v.  Sanchez‐
Garcia, 642 F.3d 658, 661‐62 (8th Cir. 2011).   

       According to the Ninth Circuit, “defining the term ‘controlled 
substance’  to  have  its  ordinary  meaning of  a  drug  regulated by  law 
would make what offenses constitute a drug offense necessarily depend 
on the state statute at issue.”  Leal‐Vega, 680 F.3d at 1166 (emphasis in 
original).  Based on that same reasoning, the Fifth Circuit found that 
the  government  must  “establish  that  the  substance  underlying  th[e] 
conviction  is  covered  by  the  CSA”  before  a  controlled  substance 
conviction  can  qualify  as  a  Guidelines  predicate  offense.    Gomez‐
Alvarez, 781 F.3d at 793‐94 (5th Cir. 2015); see also Sanchez‐Garcia, 642 

the “generic definition” of a controlled substance might be, we need not decipher 
the generic definition of a controlled substance to resolve this appeal. 
        5  These  other  circuit  opinions  considered  a  different  section  of  the 
Guidelines.  They also analyzed the definition of a “drug trafficking offense,” rather 
than a “controlled substance offense.”  See, e.g., United States v. Leal‐Vega, 680 F.3d 
1160 (9th Cir. 2012).  We nonetheless find them instructive because the definitions 
use virtually identical language incorporating offenses under federal or state law 
that “prohibit[] the manufacture, import, export, distribution, or dispensing of . . . 
a  controlled  substance.”    Compare  U.S.S.G.  § 2L1.2,  with  U.S.S.G.  § 4B1.2(b).    We 
note, however, that our holding applies only to the provision of the Guidelines at 
issue in this appeal, § 2K2.1(a).  We also note that these cases relied on a different 
interpretive  scheme,  and  that  none  of  them  explicitly  applied  the  Jerome 
presumption to the portion of the Guidelines at issue, as we do here. 




                                            11 
F.3d  at  661‐62  (finding  as  overinclusive  a  California  statute  that 
defined  controlled  substance  more  broadly  than  the  CSA).    But  see 
United States v. Smith, 681 F. App’x 483, 489 (6th Cir. 2017) (finding “no 
requirement that the particular controlled substance underlying a state 
conviction  also  be  controlled  by  the  federal  government”  for  an 
enhancement under U.S.S.G. § 4B1.2). 

    B. Comparing prior state convictions to their corresponding 
                           federal crimes  

        Concluding that “controlled substance” as defined by § 4B1.2(b) 
of the Guidelines includes only substances controlled under the CSA 
does  not  end  our  analysis.    A  state  conviction  will  qualify  as  a 
predicate offense under § 2K2.1(a) if the state conviction aligns with, 
or is a “categorical match” with, federal law’s definition of a controlled 
substance.    To  determine  whether  the  definition  matches,  we  must 
know the state crime that was committed and compare the elements 
of  that  crime  to  the  elements  of  the  corresponding  generic  federal 
crime.  If a state statute is broader than its federal counterpart—that is, 
if the state statute criminalizes some conduct that is not criminalized 
under the analogous federal law—the state conviction cannot support 
an increase in the base offense level.  See United States v. Jones, 878 F.3d 
10, 15‐16 (2d Cir. 2017).   

       There  are  two  ways  to  compare  state  statutes  to  their  generic 
federal  counterpart:  the  categorical  approach  and  the  modified 
categorical approach.  Mathis v. United States, 136 S. Ct. 2243, 2248‐49 
(2016).    Which  approach  a  court  takes  turns  on  whether  the  state 
statute defining the crime of conviction is divisible or indivisible.  Id. 
at 2249.   




                                     12 
       A  statute  is  divisible  when  it  lists  elements  in  the  alternative, 
thereby defining multiple crimes within one statute.  Jones, 878 F.3d at 
16.6  A divisible statute triggers the modified categorical approach.  Id.  

      An indivisible statute, on the other hand, defines only one crime.  
It may list “various factual means of committing a single element,” but 
it does not list elements in the alternative.  Mathis, 136 S. Ct. at 2249.  
An indivisible statute is subject to the categorical approach.  Jones, 878 
F.3d at 16.  

       Under the categorical approach, because a statute is indivisible, 
courts look only at the language of the statute, as the statute defines 
only  one  crime.    But  if  a  statute  is  divisible,  courts  do  not  know  by 
looking only at the text of the statute which alternative version of the 


       6  For example, in Jones, we considered the New York first‐degree robbery 
statute, which defines robbery in four distinct ways:  

               A person  is  guilty  of  robbery  in  the  first  degree 
               when  he  forcibly  steals  property  and  when,  in  the 
               course  of  the  commission  of  the  crime  or  of 
               immediate  flight  therefrom,  he  or  another 
               participant in the crime: 

                1.  Causes serious physical injury to any person who 
                is not a participant in the crime; or 
                2.  Is armed with a deadly weapon; or 
                3.  Uses  or  threatens  the  immediate  use  of  a 
                dangerous instrument; or 
                4.  Displays  what  appears  to  be  a  pistol,  revolver, 
                rifle, shotgun, machine gun or other firearm . . . 
                 
NYPL § 160.15.  We found this statute divisible because each of the four subsections 
of the statute constitutes a distinct crime with distinct elements.  See Jones, 878 F.3d 
at 16‐17.  




                                          13 
statute the defendant may have violated.  Id.  Therefore, if the statute 
at  issue  is  divisible,  courts  apply  the  modified  categorical  approach 
and  consider  a  very  limited  set  of  materials  to  help  determine  the 
specific elements of the crime of conviction.7  Id.; Descamps v. United 
States, 570 U.S. 254, 261‐62 (2013). 

        Once  courts  determine  the  particular  elements  of  the  crime  of 
conviction, the analysis is the same for both approaches.  Mathis, 136 
S. Ct. at 2249 (finding that once courts determine, under the modified 
categorical  approach,  which  alternative  version  of  the  crime  was 
committed, “court[s] can then compare that crime, as the categorical 
approach  commands,  with  the  relevant  generic  offense”).    If  the 
elements of the defendant’s prior state conviction are the same as, or 
narrower than, the generic federal counterpart for that crime, the prior 
state  conviction  can  affect  the  defendant’s  Guidelines  range  under 
§ 2K2.1(a).  See Jones, 878 F.3d at 16.  Conversely, if the elements of the 
state statute are broader than those in the corresponding federal crime, 
the  prior  conviction  does  not  give  rise  to  a  sentencing  enhancement 
under § 2K2.1(a).  See id.  In other words, a state statute that punishes 
conduct not criminalized by federal law cannot affect the Guidelines 
calculation.  




        7  Out  of  fairness  to  the  defendant,  among  other  considerations,  courts 
following  the  modified  categorical  approach  are  very  careful  to  limit  review  of 
underlying conduct related to the conviction.  See Jones, 878 F.3d at 16 (“Statements 
of  ‘non‐elemental  fact’  in  the  records  of  prior  convictions  [such  as  the  precise 
manner in which the crime was committed] are prone to error precisely because 
their proof is unnecessary. Defendants therefore may have little incentive to ensure 
the  correctness  of  those  details  of  earlier  convictions  that  could  later  trigger  the 
unforeseen . . . enhancement.”) (internal citations and quotation marks omitted). 




                                              14 
                            1. Matching NYPL section 220.31 with the 
                               CSA 

       There  is  no  longer  any  question  that  NYPL  section  220.31  is 
indivisible:  last year, this Court found exactly that in Harbin v. Sessions.  
860  F.3d  at  61.    We  found  that  NYPL  section 220.31  “creates  only  a 
single crime” with several “factual means by which that crime may be 
committed.”  Id. at 65.   

        In finding the statute indivisible, we identified four elements of 
the  crime.    The  defendant  must  (1) knowingly  and  (2) unlawfully 
(3) sell  (4) a  controlled  substance.    Id.    NYPL  section  220.31  thus 
requires  only  that  a  defendant  possess  a  “controlled  substance” 
generally.    The  particular  controlled  substance  a  defendant  actually 
possessed is not an element under the New York Law and need not be 
proven  for  a  defendant  to  be  convicted  of  violating  this  statute.  
Therefore, our inquiry is limited to whether a “controlled substance” 
under  NYPL  section 220.31  is  a  categorical  match  with  the  CSA’s 
definition of a “controlled substance.”8 

       An  element  of  a  state  offense  categorically  matches  its  federal 
counterpart if the state element is “the same as, or narrower than” the 
federal  element.    See  Descamps,  570  U.S.  at  257.    With  respect  to 
controlled substances, that means the state law must criminalize only 
those substances that are criminalized under federal law.  And because 
the  analysis  focuses  on  the  “controlled  substance”  element—not  the 
specific controlled substance underlying the prior state conviction—
“we must presume that the conviction rested upon nothing more than 
the  least  of  the  acts  criminalized”  by  the  state  statute.    Moncrieffe  v. 

       8  The government’s brief might be read as maintaining that the language of 
the Guidelines clearly incorporates state controlled substances, and therefore the 
court need not venture into the realm of the categorical approach.  For the reasons 
set forth above, we disagree.   




                                        15 
Holder,  569  U.S.  184,  190‐91  (2013)  (internal  quotation  marks  and 
alterations  omitted).    If  a  defendant  might  be  convicted  of  violating 
NYPL section 220.31 for conduct that is not prohibited by the CSA, his 
state  conviction  cannot  qualify  as  a  predicate  offense.    See  Esquivel‐
Quintana, 137 S. Ct. at 1572.   

      At the time of Townsend’s conviction, the New York state drug 
schedule, section 3306 of the New York Public Health Law, included 
HCG as a Schedule III controlled substance.  See N.Y. Pub. Health Law 
§ 3306, Schedule III(7)(g) (listing Chorionic gonadotropin).  

       HCG is not a controlled substance under the CSA.  Compare N.Y. 
Pub.  Health  Law  § 3306,  with  21 U.S.C.  § 802.    Therefore,  the  state 
statute under which Townsend was convicted sweeps more broadly 
than  its  federal  counterpart,  and  his  prior  conviction  under  NYPL 
section 220.31 is not a predicate offense for purposes of increasing his 
Guidelines range under § 2K2.1(a). 

       In  sum,  because  Townsend’s  prior  state  conviction  was  for 
violating an indivisible statute, the categorical approach applies.  And 
because  the  state  statute  of  conviction  criminalizes  the  sale  of  a 
substance  not  criminalized  under  federal  law,  the  state  statute  does 
not categorically match the federal crime.  Consequently, Townsend’s 
prior New York state conviction cannot be a predicate offense under 
§ 2K2.1(a).   

                            III. CONCLUSION 

For the reasons above, we hold that: 

       (1)  The term “controlled substance” in U.S.S.G. § 4B1.2(b) refers 
           exclusively to those substances in the CSA; and 

       (2) NYPL section 220.31 criminalizes sale of a drug, HCG, that is 
           not included in the CSA, and NYPL section 220.31 therefore 




                                      16 
          cannot be a predicate offense for an enhanced sentence under 
          U.S.S.G. § 2K2.1(a). 

Townsend’s  prior  conviction  under  NYPL  section 220.31  therefore 
does  not  qualify  as  a  predicate  “controlled  substance  offense.”    We 
therefore VACATE the District Court’s judgment and REMAND for 
resentencing.  




                                     17